Citation Nr: 0826627	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Massena Memorial Hospital on May 1, 
2006. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision issued by the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York, which denied payment for services rendered at Massena 
Memorial Hospital on May 1, 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2007).

The Court has also held that a "medical emergency" is a 
medical question best answered by a physician.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  

The Canandaigua, New York VAMC denied the veteran's claim 
because it found that the care provided at Massena Memorial 
Hospital on May 1, 2006 was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  38 C.F.R. § 38 U.S.C.A. § 1725(f). 

In a November 2006 statement, the veteran claimed that on May 
1, 2006, he was experiencing dizziness, fainting, stomach 
problems and his skin was pale and clammy.  He had anxiety 
feelings as well.  He reported that his wife called the VAMC 
and they were instructed to go to an emergency room.  He 
stated that he could tell when his diabetic numbers were 
crashing and when he needed to get help immediately.  He was 
over 20 miles from his home so he went to the emergency room 
as directed by the VA North Country Clinic staff.  He 
considered this an emergency as did his wife.

The claims file does not contain treatment records from the 
veteran's visit to the Massena Memorial Hospital emergency 
department.  Additionally, the claims file does not contain 
any correspondences from the VAMC regarding instructions that 
the veteran was to go to an emergency room for his condition.  
These records are pertinent to a determination as to whether 
the veteran was receiving emergency treatment, whether a 
delay in the treatment would have been hazardous to his life, 
and whether it was not feasible to go to a VA or other 
Federal facility for treatment.

It is unclear whether the notice requirements of the VCAA 
apply to claims under Chapter 17 of 38 U.S.C.A...  See Simms 
v. Nicholson, 19 Vet App 453 (2006) (holding that the 
provisions of 38 U.S.C.A. § 5103 only apply to benefits 
claimed under Chapter 51 of 38 U.S.C.A.); but see Jeffcoat v. 
Principi, 17 Vet. App. 213 (2003) (applying the provisions of 
Chapter 51 to the adjudication of applications under Chapter 
17).  The Court has issued a number of non-precedent 
decisions indicating that VCAA notice is necessary in a claim 
for reimbursement of medical expenses.

The veteran was provided with a September 2006 VCAA notice 
letter apparently in conjunction with the statement of the 
case.  The letter did not tell the veteran what evidence was 
needed to substantiate the claim.  The VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  This notice cannot be provided via a 
statement of the case. Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Inasmuch as this claim is being remanded 
for other reasons, it would be in the interests of judicial 
economy for the veteran to receive the notice required by 38 
U.S.C.A. § 5103. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
providing the following information: the 
evidence necessary to substantiate the 
claim for entitlement to reimbursement of 
medical expenses under 38 U.S.C.A. §§ 
7125 and 7128; the evidence that VA will 
seek to provide and that the claimant is 
expected to provide.  Evidence needed to 
substantiate the claim includes that 
showing that care was rendered in a 
medical emergency or of such nature that 
a prudent layperson would think a delay 
in care would be hazardous to health; and 
evidence that a VA facility was not 
feasibly available.

2.  Take the necessary steps to obtain 
the complete records of the veteran's 
treatment from Massena Memorial Hospital 
on May 1, 2006 and reports of contact 
from the Massena VAMC on May 1, 2006.  If 
these records cannot be obtained, that 
fact should be documented.

3.  If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
before returning the claim to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




